UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05040 Total Return US Treasury Fund, Inc. (Exact name of registrant as specified in charter) 40 West 57th Street, 18th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.40 West 57th Street, 18th FloorNew York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2011 Date of reporting period: October 31, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT October 31, 2011 TOTAL RETURN U.S. TREASURY FUND, INC. MANAGED MUNICIPAL FUND, INC. NORTH AMERICAN GOVERNMENT BOND FUND, INC. ISI STRATEGY FUND, INC. ISI Funds Annual Report – Table of Contents Investment Advisor’s Message 1 Management Discussion & Analysis 3 Performance Comparisons 11 Shareholder Expense Examples 19 Portfolio Profiles 22 Schedule of Investments 23 Statements of Assets and Liabilities 36 Statements of Operations 40 Statements of Changes in Net Assets 42 Financial Highlights 48 Notes to Financial Statements 55 Report of Independent Registered Public Accounting Firm 65 Fund Directors and Officers 66 Notice to Shareholders 69 Investment Advisory Agreement Approval 71 Investment Advisor’s Message 10/31/2011 Dear Shareholder: I am pleased to present the Annual Report to Shareholders for the ISI Funds. This report covers the 12-month reporting period through October 31, 2011 and includes commentary from the Funds’ portfolio managers at International Strategy & Investment, Inc. (“ISI”) (see Management Discussion and Analysis that follows this letter for more details), a complete list of holdings and the financial statements. Stocks recorded a positive return for the last year and a small positive return for the last five years. For example, the Wilshire 5000 Index was +7.58% for the last year and averaged +0.94% for the past five years. U.S. Treasuries increased over the last year and the last 5 years. The Barclays Capital Treasury Index was +5.27% for the past year and averaged +6.49% for the past five years. Top quality municipal indices were also up for the last year and for the last five years. For example, the Barclays Capital Municipal GO Index was +4.08% for the past year and averaged +5.26% for the past five years. The following is a summary of fund performance during the reporting period. These performance figures assume the reinvestment of dividend and capital gain distributions, and exclude the impact of any sales charges. During the year ended October 31, 2011, Total Return U.S. Treasury Fund and North American Government Bond Fund continued their policy of paying dividends at a fixed rate, which resulted in dividends consisting of net investment income, short-term capital gains, and long-term capital gains. Total Return U.S. Treasury Fund’s investment objective is to achieve a high level of total return with relative stability of principal, and secondarily, high current income consistent with an investment in securities issued by the United States Treasury. For the reporting period, the Fund produced a one-year total return of +4.87% and a five-year average annual total return of +6.00%. From its inception on August 10, 1988 through October 31, 2011, the Fund has posted a cumulative total return of +368.87%, which translates into an average annual total return of +6.88%. The Fund’s net assets totaled $85.49 million at the end of the reporting period. ISI Managed Municipal Fund’s investment objective is to provide a high level of total return with relative stability of principal and, secondarily, high current income exempt from federal income tax through investment in a portfolio consisting primarily of tax-free municipal obligations. For the reporting period, the ISI Class A Shares produced a one-year total return of +2.93% and a five-year average annual total return of +3.74%. From its inception on February 26, 1990 through October 31, 2011, the ISI Class A Shares has posted a cumulative total return of +202.74%, which translates into an average annual total return of +5.24%. From its inception on October 7, 2010 through October 31, 2011, the ISI Class I Shares have posted a cumulative total return of +2.40%, which translates to an average annual total return of +2.24%. The Fund’s net assets totaled $107.95 million at the end of the reporting period. 1 Investment Advisor’s Message (continued) ISI North American Government Bond Fund’s investment objective is to provide a high level of current income, consistent with prudent investment risk, by investing primarily in a portfolio consisting of fixed income securities issued or guaranteed by the governments of the United States, Canada and Mexico. For the reporting period, the ISI Class A Shares produced a one-year total return of +3.30% and a five year average annual total return of +5.91%. From its inception on January 15, 1993 through October 31, 2011, the ISI Class A Shares have posted a cumulative total return of +196.26%, which translates into an average annual total return of +5.95%. For the reporting period, the ISI Class C Shares produced a one-year total return of +2.84% and a five year average annual total return of +5.26%. From its inception on May 16, 2003 through October 31, 2011, the ISI Class C Shares have posted a cumulative total return of +41.48%, which translates into an average annual total return of +4.18%. From its inception on September 16, 2010 through October 31, 2011, the ISI Class I Shares have posted a cumulative total return of +5.69%, which translates to an average annual total return of +5.04%. The Fund’s net assets totaled $147.71 million at the end of the reporting period. ISI Strategy Fund has an investment objective of maximizing total return through a combination of long-term growth of capital and current income by actively allocating the Fund’s assets between common stocks of U.S. issuers and U.S. Treasury securities. For the reporting period, the Fund produced a one-year total return of +4.03% and a five-year average annual total return of +1.50%. From its inception on September 16, 1997 through October 31, 2011, the Fund has posted a cumulative total return of +81.43%, which translates into an average annual total return of +4.31%. The Fund’s net assets totaled $57.26 million at the end of the reporting period. We would like to welcome new investors to the ISI Funds and thank those who have been with us for some time. We appreciate your confidence. Sincerely, R. Alan Medaugh President November 14, 2011 The performance numbers stated above do not include a deduction for the maximum sales charge (3.00%) or maximum deferred sales charge, as applicable to each Fund. If the maximum sales charge or maximum deferred sales charge (as applicable) was deducted for each Fund the stated performance numbers would be lower. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance of a Fund, please call (800) 882-8585. The total annualized operating expense ratios of the Funds as of October 31, 2011 were as follows: Total Return US Treasury Fund, Inc. – 0.84%; Managed Municipal Fund, Inc.-Class A – 1.01%; Managed Municipal Fund, Inc.-Class I – 0.76%; North American Government Bond Fund, Inc.-Class A – 1.18%; North American Government Bond Fund, Inc.-Class C – 1.78% ; North American Government Bond Fund, Inc.-Class I – 0.78% and ISI Strategy Fund, Inc. – 1.04%. The operating expense ratios may vary over time. 2 Management Discussion & Analysis (Unaudited) The Total Return U.S. Treasury Fund This fiscal year, the Treasury market rallied from February through the end of the year. The drop in yield was caused by (1) The stalling of the U.S. economic recovery; (2) The building financial crisis in Europe; and (3) The move by the Federal Reserve to do “Operation Twist”, i.e. selling some of their short maturity (1 – 5 year) issues, replacing them with longer issues, predominantly in the 5 – 10 year maturity range. The Fund’s active maturity management anticipated the Federal Reserve’s move by increasing the Fund’s holdings of 5 – 10 year issues. At the end of the fiscal year, the Fund had 70.4% of its maturities in the 5 – 10 year range. By comparison, the Treasury market as a whole, according to Barclays Capital Treasury Index, the 5 – 10 year maturity range represented only 25.8% of the Treasury market. 3 Management Discussion & Analysis (Unaudited) (continued) The Managed Municipal Fund Municipal yields, although volatile during the year, were basically unchanged from the beginning of the fiscal year to the end of the fiscal year. Please see 10-year AAA yield chart for fiscal year 2011 below. 4 Management Discussion & Analysis (Unaudited) (continued) The Fund purchased issues primarily in the 10+ year range during the fiscal year. The reason was the attractive yield on tax free, high quality municipals when compared to U.S. Treasuries. Treasury yields moved down significantly because of the European financial crisis and Federal Reserve action. The result is that municipal yields as a percentage of Treasury yields moved up from generally attractive levels to very attractive levels during the Fiscal year. Please see table below. Comparison of AAA Municipal Yields as a Percentage of U.S. Treasury Yields (10/29/10 and 10/31/11) % of Treasury Yield Maturity 10/29/10 10/31/11 Change 5 Year +25.62 10 year +20.71 15 year +21.27 20 year +26.19 5 Management Discussion & Analysis (Unaudited) (continued) The North American Government Bond Fund The Fund’s positive performance in the fiscal year was due to it’s roughly 70% investment in U.S. Treasuries, which rallied strongly. Please see the U.S. Treasury Fund write-up for details. The 30% in Canada and Mexico remained steady during the year (30.1% at the beginning of the fiscal year and 30.1% at fiscal year end). The mix between Canada and Mexico shifted during the year. Canada began the fiscal year representing 21.7% of the Fund and was reduced to 18.4% by the end of the fiscal year. Mexico moved up a bit during the fiscal year from 8.4% to 11.7% at fiscal year end. Mexico’s currency was under more pressure than Canada during the year due to the higher reliance by Mexico on goods production than products from natural resources which are the hallmark of Canadian exports. As a result, the Canadian dollar outperformed the Mexico peso during the fiscal year. Please see relative strength of the Canadian dollar in the chart below. 6 Management Discussion & Analysis (Unaudited) (continued) ISI believes that the U.S. reliance on Mexico’s manufacturing products will continue and represents a solid base for Mexico in 2012. The yields in Mexico are significantly higher than those in Canada, adding another aspect to their investment attraction. Please see table below showing the Mexican versus Canadian yield advantage for various maturities. Mexican Government Bond Yield Advantage over Canadian Government Bonds for various short maturities as of Fiscal Year End 10/31/11 Maturity Mexican Yield Canadian Yield Mexico’s Yield Advantage 2 Year +352 bps 3 Year +349 bps 5 Year +351 bps 7 Year +383 bps 10 Year +390 bps 7 Management Discussion & Analysis (Unaudited) (continued) The Strategy Fund Both stocks and bonds rallied this fiscal year, with the result the Fund was positive for the Fiscal year. Stocks somewhat outpaced bonds (Wilshire 5000 +7.58% while the Barclays Treasury Index +5.27%). The stock market was principally driven by rising corporate earnings reports. Treasury bonds were helped by a slowing recovery, a financial crisis in Europe, and prospects for Federal Reserve’s next steps in quantitative easing. The charts on the Treasury 10-year bond yield and the stock market are below. 8 Management Discussion & Analysis (Unaudited) (continued) The Fund’s performance was helped by having a majority weighting in stocks this fiscal year. At the beginning of the year the mix favored stocks 81% to 19%. Stocks remained in the majority over the fiscal year ending at 94% to 6%. A more recent help for stocks is their dividend yield versus short maturity Treasuries. Please see chart below as reference. With corporate earnings rising, the dividend payout rate could rise further adding to the yield support for equities. 9 Management Discussion & Analysis (Unaudited) (continued) 10 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) 11 Total Return US Treasury Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2011 1 Year 3 Years 5 Years 10 Years Since Inception2 1 Year 3 Years 5 Years 10 Years Since Inception2 Total Return US Treasury Fund 1.75% 18.49% 29.81% 56.12% 354.77% 1.75% 5.82% 5.36% 4.55% 6.74% Barclays Capital Treasury Index3 5.27% 20.00% 36.96% 65.52% 402.14% 5.27% 6.27% 6.49% 5.17% 7.21% Barclays Capital Intermediate Treasury Index3 3.35% 15.88% 33.24% 56.35% 333.77% 3.35% 5.03% 5.91% 4.57% 6.53% Barclays Capital Long-Term Treasury Index3 16.52% 43.29% 58.70% 107.90% 698.21% 16.52% 12.74% 9.68% 7.59% 9.37% 1 Past performance is not indicative of future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The performance information presented in the graph and table above does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. All performance assumes the reinvestment of dividends and capital gain distributions and includes the Fund’s maximum 3.00% sales charge. Distributions of the Fund’s capital gains and non-US Treasury income may be subject to state and local taxes. Management is not aware of any single index that is truly representative of the Fund since its active maturity management policy allows the manager to adjust the weighted average maturity throughout each US Treasury sector. Currently, the Fund’s weighted average maturity is approximately 5.95 years. 2 The Fund’s inception date is August 10, 1988. Benchmark returns are for the periods beginning August 31, 1988. 3 The Barclays Capital Treasury Index is an unmanaged index reflecting the performance of all public Treasury obligations and does not focus on one particular segment of the Treasury market. The Barclays Capital Intermediate Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the intermediate-term Treasury sector. The Barclays Capital Long-Term Treasury Index is an unmanaged index reflecting the performance of US Treasury securities in the long-term Treasury sector. Benchmark returns do not reflect expenses or sales charges that have been deducted from the Fund’s returns. Expense Ratio Information as of: October 31, 2011 Gross Expense Ratio 0.84% 12 Managed Municipal Fund – Performance Comparison1 (Unaudited) 13 Managed Municipal Fund – Performance Comparison1 (Unaudited) (continued) Cumulative Total Returns (With Sales Charge) Average Annual Total Returns (With Sales Charge) Periods Ended October 31, 2011 1 Year 3 Years 5 Years 10 Years Since Inception 1 Year 3 Years 5 Years 10 Years Since Inception Managed Municipal Fund - ISI Class A Shares2 -0.11% 15.58% 16.60% 40.56% 193.63% -0.11% 4.95% 3.12% 3.46% 5.09% Managed Municipal Fund - ISI Class I Shares3 3.28% — — — 2.40% 3.28% — — — 2.24% Barclays Capital General Obligation Index4 4.08% 25.51% 29.19% 62.93% 269.04% 4.08% 7.87% 5.26% 5.00% 6.21% Barclays Capital Prerefunded Municipal
